DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 9-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/10/2022.
Applicant’s election without traverse of Subspecies 1A, Subspecies 2A, Subspecies 3B in the reply filed on 08/10/2022 is acknowledged.
Claim Interpretation
For examination purposes “heat pipe being bendable by an angle ranging from 0-180 degrees” is interpreted as a heat pipe in a horizontal straight tube orientation into a u-shaped tube, based on page 13, lines 9-10 of the specification.
For examination purposes “heat insulation section” has been interpreted as a bellowed section in between the evaporation section and condensation section, that is comprised of polymer material that has properties of heat resistance, large working temperature range, low gas permeability and good flexibility or comprised of metal material, based on page 1 lines 13-27.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al. (US 2017/0234625, hereafter Inagaki) and in view of Smith (US 2005/0189727).
Regarding claim 1, Inagaki teaches a flexible two-phase conversion heat transfer device (Fig. 1, heat pipe 1, para [0056] the heat pipe is able to be bent or twisted into shape to conform to available space, para [0012] the working fluid is vaporized, thus the heat transfer device operates working fluid in two phases) comprising: a main body (Fig. 1, container 2) having at least one straight section (Fig. 1, heat input side end portion 7) and a bellows section (Fig. 1, corrugated portion 6), the bellows section including multiple waved stripes (Annotated Fig. 1, waved stripe) arranged at intervals (Annotated Fig. 1, there is a trough portion 11, in between every waved stripe), each waved stripe having a waved stripe bottom end (Fig. 2, trough portion 11) and a waved stripe top end (Fig. 2, crest portion 10), the waved stripe bottom end being positioned in adjacency to an outer surface (Annotated Fig. 2, outer surface) of the main body (Fig. 1, container 2, the trough portion 11 and the crest portion 10 are adjacent to each other), the waved stripe top end being raised from the outer surface of the main body (Fig. 2, para [0046] the crest portion protrudes from an inner peripheral surface side to an outer peripheral surface side of the container 2), a waved stripe height being defined between the waved stripe bottom end and the waved stripe top end (Annotated Fig. 2, waved stripe height is between crest portion 10 and trough portion 11); and 

    PNG
    media_image1.png
    123
    426
    media_image1.png
    Greyscale

Annotated Figure 1

    PNG
    media_image2.png
    302
    688
    media_image2.png
    Greyscale

Annotated Figure 2
a chamber (Fig. 2, hollow portion 3) enclosed in the main body (Fig. 2, hollow portion 3 is within the container 2), a working liquid being received in the chamber (para [0012] the heat pipe has working fluid enclosed in hollow portion 3), a capillary structure body being disposed in the chamber (Fig. 2, wick structure 4, wick structure 4 is within the hollow portion 3 of the heat pipe), by means of the bellows section, one end of the main body being bendable by an angle ranging from 0-180 degrees (Fig. 19, para [0084] Fig. 19 uses the heat pipe 1 according to the first embodiment, Fig. 1 shows heat pipe 1 in a horizontal straight orientation, Fig. 19 shows heat pipe 1 in a u-shape orientation).
Inagaki does not teach the waved stripe heights being unequal to each other.
However, the waved stripe height being unequal is a results effective variable, as recognized by Smith (Fig. 19, para [0092]: compliance of the bellows can be increased by adjusting height between top and bottom of the bellows towards the moving ends).
	Therefore, in view of Smith, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide waved stripe heights that are unequal to each other to the heat pipe of Inagaki, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
Regarding claim 2, Inagaki as modified above further teaches wherein the chamber includes an evaporation section (Fig. 1, heat input side end portion 7), a heat insulation section (Fig. 1, corrugated portion 6, para [0055] the container 2 may be formed of copper, aluminum, stainless steel, etc.) and a condensation section (Fig. 1, heat output side end portion 8) the heat insulation section being positioned between the evaporation section and the condensation section (Fig. 1, the corrugated portion 6 is positioned between heat output side end portion 8 and heat input side end portion 7), the straight sections respectively corresponding to the evaporation section and the condensation section (Fig. 1, heat input side end portion 7 and heat output side end portion 8 are both straight sections), the bellows section corresponding to the heat insulation section (Fig. 1, the corrugated portion 6 is the corrugated section).
Regarding claim 3, Inagaki as modified above further teaches wherein a waved stripe pitch (Annotated Fig. 2, waved stripe pitch) is defined between each two waved stripes (Annotated Fig. 2, the waved stripe pitch is between two waved stripes), the waved stripe pitches being equal to each other (Annotated Fig. 2, the waved stripe pitch is equal to each other).
Regarding claim 4, Inagaki as modified above teaches wherein the waved stripe heights are gradually increased from the middle of the bellows section to two sides thereof or gradually increased from a left side of the bellows section to a 3Serial No. 17/178,263 right side thereof or gradually increased from the right side of the bellows section to the left side thereof (Smith para[0092] the height of the bellows can be increased towards the moving ends, the moving ends of the heat pipe would be heat input side end portion 7, and heat output side end portion 8, thus the height of the waved stripes would increase from the middle out to both ends).
Regarding claim 5, Inagaki as modified above teaches wherein each waved stripes has a waved stripe width (Annotated Fig. 2, waved stripe width), the waved stripe widths of the waved stripes being equal to each other (Annotated Fig. 2, waved stripe widths of each waved stripe is equal to each other).
Regarding claim 6, Inagaki as modified above teaches wherein the waved stripes are annular waved stripes (Annotated Fig. 2, waved stripes are annular in the same manner the Applicant’s waved stripes are annular as seen in Fig. 1B-2B).
Claim(s) 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al. (US 2017/0234625, hereafter Inagaki) and in view of Smith (US 2005/0189727), as applied to claim 1 above, and in further view of Wang et al. (US 2018/0031329, hereafter Wang).
Regarding claim 7, Inagaki as modified above does not explicitly teach wherein the capillary structure body includes a first capillary section and a second capillary section, the first capillary section being positioned on the straight sections, the second capillary section being positioned on the bellows section, the first capillary section being in capillary connection with the second capillary section.
However, another embodiment seen Inagaki’s Fig. 11A-11C, teaches wherein the capillary structure body includes a first capillary section (Fig. 11A, semi-circular wick structure 4-3)and a second capillary section (Fig. 11B, flattened wick structure 4-2), the first capillary section being positioned on the straight sections (Fig. 11A-11C, para [0078] the end portions of the heat pipe have semi-circular wick structure 4-3), the second capillary section being positioned on the bellows section (Fig. 11A-11C, para [0078] the flattened wick structure 4-2 is located in the central portion).  As Inagaki teaches both embodiments, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143.A.).
Inagaki as modified above does not explicitly teach the first capillary section being in capillary connection with the second capillary section.
However, Wang teaches a flexible two-phase conversion heat pipe (Fig. 3, para [0027] heat pipe 4 is filled with working fluid and the working fluid changes from liquid to gas) with a first capillary section (Fig. 3, capillary structure 43) being in capillary connection with the second capillary section (Fig. 3, flexible capillary structure 412, para [0024] capillary structure 43 is attached to flexible capillary tissue 412).
Therefore, in view of Wang, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Inagaki as modified above’s heat pipe wherein the first capillary section is in capillary connection with the second capillary section so that the movement of working fluid can be assisted by a wick structure from the evaporating end to the condensing end of a heat pipe continuously, throughout the length of the heat pipe structure.
Regarding claim 8, Inagaki as modified above teaches wherein the second capillary section has two ends respectively partially extending from the bellows section to the straight sections (Fig. 3, flexible capillary structure 412 extends past the flexible section 41 and attaches to capillary structure 43 located in smooth section 42).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanus Chung whose telephone number is (571)272-2025. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANUS Y CHUNG/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763